         Case 1:20-cr-00068-DLH Document 388 Filed 09/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       ORDER OF DETENTION
                                             )
       vs.                                   )
                                             )
Sage Levi Thompson,                          )       Case No. 1:20-cr-68
                                             )
               Defendant.                    )


       On September 8, 2020, Defendant appeared before the Court for a detention hearing. At

the hearing, counsel for Defendant advised that he agreed with the proposal of the United States

Pretrial Services Office that he attend inpatient treatment. The United States is also in agreement

with the recommendation. At the present time, however, no plans have been finalized regarding

Defendant’s placement at such a facility.

       As such, Defendant is ordered detained pending further order of the Court regarding

residential facility placement. Defendant is committed to the custody of the Attorney General or

designated representative for confinement in a corrections facility. Defendant shall be afforded a

reasonable opportunity for private consultation with defense counsel. On order of a court of the

United States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver defendant to the United States marshal for the purpose of an

appearance in connection with court proceedings.

       IT IS SO ORDERED.

       Dated this 8th day of September, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
